


 
Exhibit 10.38
    
EIGHTH AMENDMENT TO CREDIT AGREEMENT
This Eighth Amendment to Credit Agreement (this “Amendment”) is entered into as
of February 27, 2015, by and between WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Bank”) and MAXWELL TECHNOLOGIES, INC. (“Borrower”).
RECITALS
Borrower and Bank are parties to that certain Credit Agreement dated as of
December 5, 2011, as amended from time to time, including but without limitation
by that certain First Amendment to Credit Agreement dated as of October 31,
2013, that certain Second Amendment to Credit Agreement dated as of December 5,
2013, that certain Third Amendment and Waiver to Credit Agreement dated as of
February 5, 2014, that certain Forbearance and Fourth Amendment to Credit
Agreement dated as of April 30, 2014, that certain Forbearance and Fifth
Amendment to Credit Agreement dated as of June 30, 2014, that certain Sixth
Amendment to Credit Agreement dated as of August 29, 2014 and that certain
Seventh Amendment to Credit Agreement dated as of November 19, 2014 (the
“Agreement”).
Borrower is in default under the Agreement due to Borrower’s violation of
Section 4.9(c) of the Agreement as a result of Borrower’s failure to comply with
the maximum net loss requirement for the quarter ending December 31, 2014 (the
“Existing Default”). The parties desire to amend the Agreement in accordance
with the terms of this Amendment.
NOW, THEREFORE, the parties agree as follows:
1.Section 1.1(a) of the Agreement is hereby amended and restated in its entirety
to read as follows:
“(a)     Line of Credit. Subject to the terms and conditions of this Agreement,
Bank hereby agrees to make advances to Borrower from time to time up to and
including April 30, 2015, not to exceed at any time the aggregate principal
amount of Ten Million Dollars ($10,000,000) (“Line of Credit”), the proceeds of
which shall be used to finance Borrower’s working capital requirements and
general corporate purposes. Borrower’s obligation to repay advances under the
Line of Credit shall be evidenced by a promissory note dated as of August 29,
2014 as amended, restated, modified or supplemented from time to time (“Line of
Credit Note”), all terms of which are incorporated herein by this reference.”
2.New Section 3.3(c) is hereby added to the Agreement as follows:
“(c) By no later than March 31, 2015, such landlord waivers and bailee waivers
as Bank may request.”
3.Section 4.3 of the Agreement is hereby amended by deleting the term “and” as
it appears at the end of subsection (e), deleting the period as it appears at
the end of subsection (f) and replacing it with the phrase “; and” and inserting
new subsections (g) and (h) at the end thereof to read as follows:
“(g) No later than Friday of each week, Borrower’s weekly cash forecast for the
United States and Switzerland for the next 90 days; and


(h) No later than five (5) business days after the last day of each month, bank
account statements evidencing the amount of Borrower’s unrestricted cash located
in Switzerland.”


4.Sections 4.9(b) and 4.9(c) of the Agreement are hereby amended and restated in
their entirety to read as follows:
“(b) Borrower shall maintain at all times an aggregate amount of at least (i)
Two Million Dollars ($2,000,000) in consolidated unrestricted cash in the United
States and (ii) Twenty Million Dollars ($20,000,000) in total of consolidated
unrestricted cash.
(c) Quarterly net income after taxes (determined in accordance with GAAP) of not
less than negative Six Million Dollars (-$6,000,000) for the quarter ending
March 31, 2015.”
-1-




--------------------------------------------------------------------------------




5.Subsection (iv) of the defined term “Permitted Indebtedness” set forth in
Section 5.4 of the Agreement is hereby amended and restated in its entirety as
follows:
“(iv) Indebtedness of Maxwell Technologies SA, in an amount not to exceed Five
Million Five Hundred Twelve Thousand Six Hundred Fifty Six Dollars ($5,512,656),
subject to exchange-rate fluctuations; provided that such Indebtedness may not
be paid, in whole or in part, prior to the satisfaction in full of the
obligations owing from Borrower to Bank.”
6.The Compliance Certificate attached to the Agreement hereby is replaced with
the Compliance Certificate attached hereto.
7.Borrower acknowledges and Bank hereby waives the Existing Default.
8.No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right. Bank’s failure at any time to require strict
performance by Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank.
9.Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof.
10.Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default (other than the Existing Default) has
occurred and is continuing.
11.By no later than March 6, 2015, Borrower hereby agrees that it shall (a)
permit Bank to conduct (i) an audit of the Collateral, the results of which
shall be satisfactory to Bank and (ii) an appraisal of Borrower’s inventory, (b)
provide evidence to Bank, in form and substance satisfactory to Bank, that it
has completed a foreign credit insurance application and (c) provide Bank with a
detailed equipment listing.
12.As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank:
(a)this Amendment, duly executed by Borrower;
(b)Corporate Borrowing Resolutions in the form attached hereto;
(c)a Second Amendment to Security Agreement dated as of even date herewith, duly
executed by Borrower;
(d)a Sixth Amended and Restated Revolving Line of Credit Note dated as of even
date herewith, duly executed by Borrower;
(e)Borrower’s payment of an amendment fee of Twenty Thousand Dollars ($20,000),
which may be debited from any of Borrower’s accounts at Bank; and
(f)all reasonable fees and expenses incurred through the date of this Amendment,
which may be debited from any of Borrower's accounts.
13.This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.
















[Balance of Page Intentionally Left Blank]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.
 
MAXWELL TECHNOLOGIES, INC.
 
By: /s/ Kevin S. Royal
 
Title: CFO
 
 
 


WELLS FARGO BANK,
NATIONAL ASSOCIATION
 
By: /s/ Dennis Kim
 
Title: Vice President







--------------------------------------------------------------------------------






COMPLIANCE CERTIFICATE
TO:    WELLS FARGO BANK, NATIONAL ASSOCIATION
10421 Wateridge Court, Suite 150
San Diego, CA 92121


I am an officer of MAXWELL TECHNOLOGIES, INC. (“Borrower”). Under the terms of
that certain Credit Agreement between Borrower and WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Bank”) dated as of December 5, 2011, as amended from time to time
(the “Agreement”), I hereby certify that:
The attached financial statements of Borrower and/or each Subsidiary dated as of
_____________ (the “Statement Date”) are true and correct and have been
accurately prepared in accordance with generally accepted accounting principles
and used consistently with prior practices.
Unless expressly stated otherwise in a written statement attached to this
Certificate, all representations and warranties contained in the Agreement
remain true and correct, and as of the date hereof there exists no default or
defined event of default under the Agreement or any promissory note or other
contract, instrument or document executed in connection therewith, nor any
condition, act or event which with the giving of notice or the passage of time
or both would constitute such a default or defined event of default.
The calculations regarding each financial covenant below (with capitalized terms
not otherwise defined having the meanings given to them in the Agreement), as of
the Statement Date, and regardless of whether Borrower must be in compliance
with each covenant as of the Statement Date, are as follows:
BORROWER FINANCIAL COVENANTS:
SECTION
COVENANT
ACTUAL
REQUIRED
4.9(a)
Quick Ratio
______ to 1.000
Not less than 1.125 to 1.000
4.9(b)
Liquidity
$_________
$20,000,000 in Total
 
 
$_________
$2,000,000 in the United States
 
 
 
 
4.9(c)
Minimum Quarterly Net Income/Maximum Quarterly Net Loss
$_________
Not less than negative $6,000,000 for the quarter ending March 31, 2015.



MAXWELL TECHNOLOGIES, INC.




By:    ______________________________________                        
Title:    ______________________________________                    
Date:    ______________________________________                




